Title: From George Washington to Colonel William Malcom, 31 August 1778
From: Washington, George
To: Malcom, William


          
            Sir
            Head Quarters White plains 31st Augt 1778
          
          I have recd yours of Yesterday. I would have you inquire whether Moseley’s and Enos’s
            Regiments, who are going home, have not some public Arms among them, if they have, let
            them be delivered to Poors. If they have not, a return must be made of Poors deficiency.
            Receipts must be taken from the Officers when the Arms are delivered to them, and a
            strict re-delivery of them demanded when the Regiment is discharged.
          Govr Clinton writes me, that he will immediately order 500 Militia to you. I am &c.
        